Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 2, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00304-CV


      AVETCO CONSTRUCTION SOLUTIONS LLC AND VANESSA
                  MUEHLHAUSEN, Appellants

                                         V.

     CHAMPION WASTE & RECYCLING SERVICES, LLC, Appellee

                     On Appeal from the 367th District Court
                             Denton County, Texas
                       Trial Court Cause No. 20-1443-367


                          MEMORANDUM OPINION

      This appeal is from an order signed March 11, 2020. On January 11, 2021,
the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Poissant.